Citation Nr: 1613399	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-47 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness.

2.  Entitlement to service connection for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness, to include as secondary to service-connected left wrist condition.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 (back disability and neurological impairment of upper extremities) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and a January 2009 (gastrointestinal complaints) rating decision of the RO in Cleveland, Ohio.  Jurisdiction rests with the RO in Pittsburgh, Pennsylvania.  

The Veteran testified at a May 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, and entitlement to service connection for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness, to include as secondary to service-connected left wrist condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's current back disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2007 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's October 2014 remand, the RO obtained the Veteran's updated VA treatment records dated from March 2014 to February 2016.  The Board also directed the RO to obtain the Veteran's records of current treatment from a provider formerly named Elliot Chiropractic.  However, a Report of Contact form reflects that the Veteran indicated in December 2014 that he has no additional private treatment records to submit.

Further, the Veteran was initially provided a VA examination in January 2013 in connection with his claim for a back disability.  In October 2014, the Board remanded this claim for another VA examination so that the VA examiner can review all relevant evidence of record.  This was accomplished in January 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The January 2015VA examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between his current back disability and service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection for certain chronic diseases, such as arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he has a back disability related to service.  He has reported that the onset of his back pain was during active service and continued ever since that time.  The Veteran testified at the June 2009 RO hearing that he was involved in a motor vehicle accident (MVA) in September or October of 1997 while on active duty but that he was denied medical treatment; he stated he was first treated for his back by a private chiropractor around early 1999.  During his May 2014 Board hearing, the Veteran testified that he was riding in a vehicle with five other recruits when a pickup truck rear-ended his vehicle in August 1997.  He stated that he experienced severe back pain at that time but he was denied medical care because the authorities could cover up the incident so that the recruits would not get discharged from service.  He claims it was not until about 6 months after separation from service he received treatment for his back.

Service treatment records show that in March 1990, the Veteran complained of back ache which he stated started in November or December.  The assessment was mild lumbar muscle strain.  In July 1994, the Veteran was also seen in the emergency room for complaints of myalgias in the lower back, shoulders and neck, with fever.  In August 1994, he continued to complain of low back pain.  However, the assessment was recurrent vs. persistent urinary tract infection (UTI); on follow up for UTI in September 1994, there was mild costovertebral angle (CVA) tenderness in the back.

After separation from service, on a February 1998 VA general medical examination, no spine condition was found.  VA treatment records dated from November 2002 show complaints of, and treatments for, low back pain.

Private chiropractic records dated from October 1999 to April 2000 show that the Veteran complained of intermittent lower back pain.

A July 2008 narrative report from Elliot Chiropractic Center reflects the Veteran's report of lower back pain associated with a MVA in 1997.  It was noted that the Veteran had chiropractic treatment for localized lower back pain with good results and then, in February 2004, was seen for aggravated lower back pain.  He received steroidal injections for 3 months, physical therapy.  After insidious onset of lower back pain in June 2007, the Veteran had lumbar X-ray and magnetic resonance imaging (MRI) taken at VA, which revealed L5-S1 disc bulge.  He was seen by Elliot Chiropractic since August 2007.  The diagnoses were multiple lumbar subluxations, lumbago, and lumbar intervertebral disc syndrome.

A January 2013 VA examination report noted diagnoses of mechanical low back strain and mild lumbar spine degenerative joint disease (DJD).  The examiner noted that the Veteran's service treatment records showing mild lumbar muscle strain in March 1990 and the Veteran's report of an MVA in 1997.  It was further noted that low back pain flared up again in 2003 after another MVA and L5-S1 disc bulge was found then.  The examiner also stated the records from chiropractor from October 1999 to September 2001 showed treatment for the low back and the low back felt better; however, in August 2007, Elliot Chiropractor found L5-Sl narrowing and mild spurring but VA rheumatology noted only L4-5 disc bulge.  EMG study of the bilateral lower extremities in 2007 was normal.  The examiner further noted that the Veteran had 3 lumbar epidural steroidal injections after the 2003 MVA and in 2007, his job involved lifting and setting grave headstones and aggravated his lower back.  Based on review of the Veteran's claims file, the examiner provided an opinion that although the Veteran's low back disability has originated from the time when he was treated for mild lumbar muscle strain in service in March 1990, it subsided until the current low back pain with flares started after a MVA in 2003.  The examiner concluded that "it is more likely as not that his present LB [(low back)] pathology stems from MVA in 2003 according to the records and chronologic LB care record."

A January 2015 VA examination reported noted diagnoses of lumbar strain and mild DJD of the lumbar spine.  The examiner opined that it was more likely than not his current low back mechanical lumbar strain pattern is a result of the 2003 MVA incident.  The examiner stated that to say anything more would be speculative.  

Based on a thorough review of the evidence of record, the Board finds that a preponderance of the evidence is against a grant of service connection for a back disability.

The medical evidence of record shows that the Veteran is currently diagnosed with lumbar strain and mild DJD of the lumbar spine.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, despite the documentation of back treatment in service, the evidence does not support a finding that there is a nexus between the Veteran's current back pathology and the back complaints in service.  In this regard, there has been no clinical finding that the Veteran's currently diagnosed DJD of the lumbar spine represents residuals from the back complaints in service or the claimed in-service MVA in 1997, in light of the January 2013 and January 2015 VA examiner's findings and opinion. 

To that effect, the January 2013 VA examiner opined that it is more likely than not that the Veteran's current low back pathology stems from the MVA in 2003.  In reaching this conclusion, the examiner considered the Veteran's mild lumbar muscle strain in March 1990, as noted in service treatment records, and the Veteran's report of an MVA in 1997.  However, the examiner noted that low back pain flared up again in 2003 after another MVA and L5-S1 disc bulge was found then.  The examiner also reviewed the records from a chiropractor from October 1999 to September 2001, which showed treatment for the low back and the low back felt better.  It was noted that it was in August 2007 when a private chiropractor found L5-Sl narrowing and mild spurring.  The examiner further noted that the Veteran had 3 lumbar epidural steroidal injections after the 2003 MVA and in 2007, his job involved lifting and setting grave headstones and aggravated his lower back.  After reviewing additional evidence of record, in January 2015, the examiner reiterated his opinion that it was more likely than not the Veteran's current mechanical lumbar strain pattern is a result of the 2003 MVA incident.  The examiner stated that to say anything more would be speculative.  

The Board finds that the medical opinion provided by the January 2013 and January 2015 examiner is based on a thorough review of the record and the history reported by the Veteran, and is supported by an adequate rationale, and therefore the Board attaches significant probative value to the opinion as to whether the Veteran currently has any residuals of the back complaints in service.  The Board therefore concludes that the evidence of record is not supportive of a finding that the Veteran has any current back disability caused by his service, including the in-service back condition in 1990 and the 1997 MVA.

The Veteran has presented his own lay statements in support of his contention that he has experienced recurrent back pain since service.  His statements are competent evidence as to the continuity of symptoms he experienced during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, given documentations of intermittent back pain, at least since October 1999, the Board has no reason to disbelieve the Veteran's reports of back pain since his time in service.

However, the Board observes that the Veteran's contentions as to the nature and severity of his back pain are inconsistent with the objective evidence of record.  Although he claims now that he had severe back pain following the 1997 MVA and has continuously experienced chronic back pain since that time, service treatment records show that he denied 'recurrent back pain' on the report of medical history on his September 1997 separation examination.  The clinical evaluation during that examination also indicated that the Veteran's spine was normal.  Additionally, private chiropractic treatment records during the period from October 1999 to April 2000 show that the Veteran complained of intermittent lower back pain.  In October 1999, he reported multiple joint pains including back, shoulder, neck, and knee pain with leg cramps.  In November 1999, he complained of moderate neck pain and minor low back pain.  In December 1999, he complained of mild low back pain, "not as much back pain to hardly any."  In February 2000, the Veteran reported pain in the lower right back around the kidney after lifting some objects that made his back pop, but in April 2000, he reported very little to no back pain.  During his May 2014 Board hearing, the Veteran testified that after separation from service, his job involved installation of marble countertops and showers from January 1998.  During a May 2003 VA examination, the Veteran indicated that he was still employed in manufacturing countertops and that he privately installed the products.  The Board finds it unreasonable that a person with any significant back problem with severe back pain would work in jobs requiring physical labor, especially heavy lifting, only a few months after the claimed MVA in 1997.  The record also reflects that shortly after his separation from service in January 1998, the Veteran filed claims for service connection for other disabilities such as psychiatric disorder and for ankle injury.  However, he did not mention anything about a back injury or back condition.  He also reported different time frame for the alleged MVA in 1997 during the RO and Board hearings.  For these reasons, the Board finds that the Veteran's description of his back symptoms since 1997 is less than credible.

Furthermore, to the extent that the Veteran asserts that he currently has residuals from any back condition or incident in service, the Board finds that as a layman, his statements are not competent evidence on the etiology of this disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that whether the Veteran's in-service incident led to his current back pathology, degenerative arthritis of the lumbar spine, is not readily identifiable as it may have been caused by other factors.  The etiology issue therefore does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion in this matter.  Moreover, substantial weight is given to the opinion of the January 2013 and January 2015 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no medical evidence of record showing that the Veteran currently has residuals from an injury or incident during military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

Neurological Impairment of the Upper Extremities

The Veteran is seeking service connection for a chronic disability manifested by numbness in the arms and hands, to include an undiagnosed illness due to Gulf War syndrome.  

A September 2013 VA examination report noted a diagnosis of bilateral carpal tunnel syndrome (CTS) based on electrodiagnostic study indicative of ulnar greater than median entrapment at the wrists.  The examiner noted that this was a diagnosable illness with medically explained etiology and that there was no evidence of this being related to any exposure in Southwest Asia.  In October 2014, the Board remanded this issue for an additional examination to specify the actual diagnosis and ascertain the etiology thereof.

On remand, a January 2015 VA examiner noted a diagnosis of bilateral CTS and stated that "I cannot give a definite cause for this but CTS can be secondary to repetitive motions use especially with the wrists held in extension posture or CTS can be secondary to trauma."  The examiner again stated that there was no indication that there was any undiagnosed illness or illness secondary to environmental hazards in Southwest Asia service.  This is considered to be illness of medically explained etiology.

While the Board notes that the Veteran's claimed upper extremity nerve disability is currently diagnosed as bilateral CTS and is not an undiagnosed illness due to Gulf War syndrome, the question still remains whether or not the Veteran's bilateral CTS is related to his service, in particular, in light of the examiner's statement that CTS "can be secondary to repetitive motions use especially with the wrists held in extension posture."  In this regard, the Veteran testified during the June 2009 RO hearing that he started experiencing numbness in the hands about 6 years ago, which would be around 2003.  He claimed that it is related to his duties dealing with the mines, twisting barb wires and building obstacles, while stationed in Iraq.  He testified that his duties in Iraq consisted of clearing mine fields, building fortifications for the infantry and artillery units, building tent cities and providing humanitarian relief, such as food and water supply, for the Kurdish refugees.  

Additionally, the Veteran claimed during the June 2009 RO hearing that his service-connected left wrist condition put a toll on his hands.  This raises the theory of secondary service connection that the Veteran's bilateral CTS was caused or aggravated by his already service-connected left wrist condition.  To that effect, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b) (2015).  Thus, a supplemental medical opinion is required to ascertain the secondary relationship between the Veteran's CTS and his service-connected left wrist condition.

Chronic Disability Manifested by Gastrointestinal Complaints

In its October 2014 remand, the Board noted that the October 2013 SOC addressed the claim of whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, only as an undiagnosed illness.  Specifically, the October 2013 SOC indicated that presumptive service connection for headaches and fibromyalgia were granted as undiagnosed illness and that the November 2006 claim for "Persian Gulf Syndrome" remained denied as it did not identify a specific illness.  However, in the April 2014 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative characterized the claim as entitlement to service connection for gastritis, which was construed broadly and recharacterized by the Board as listed in the title page of this decision.  

The Board recognized that an SSOC addressing the claim on the basis of whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, (i.e. to include on a nonpresumptive basis), is necessary prior to the Board's adjudication of the claim and remanded this issue for an issuance of an SSOC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, this has not been done.  Therefore, another remand is necessary because there has not been substantial compliance with its October 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, since February 2016, from the VA Pittsburgh Healthcare System, University Drive Campus, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, forward the Veteran's claims file to an examiner of the appropriate expertise to obtain a supplemental opinion to determine any relationship between the Veteran's currently diagnosed bilateral carpal tunnel syndrome (CTS) and his service or service-connected left wrist condition.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral CTS is related to his service, specifically to include military duties dealing with the mines, twisting barb wires and building obstacles, clearing mine fields, building fortifications for the infantry and artillery units, building tent cities and providing humanitarian relief, such as food and water supply, for refugees while stationed in Iraq.  

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral CTS is proximately caused, or aggravated, by his service-connected left wrist condition.

A complete rationale for any opinion expressed should be provided

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2015).

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (holding it must be clear on the record that an inability to opine on questions of etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues of (1) entitlement to service connection for a chronic disability manifested by neurological impairment of the upper extremities, and (2) whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, taking into consideration all newly acquired evidence.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


